Citation Nr: 1617994	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  09-37 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a chronic lumbar strain.

2.  Entitlement to an initial compensable rating for eczema.

3.  Entitlement to a temporary total rating for convalescence from a left knee surgery performed on November 19, 2009, pursuant to 38 C.F.R. § 4.30 (2015).

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1982 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2014, the Board remanded the instant matters to allow for a requested hearing to be scheduled.

In August 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A hearing transcript has been associated with the record.  The record was held open for 60 days following this hearing to allow the Veteran the opportunity to submit additional evidence and argument.

The Board further notes that, subsequent to his August 2015 hearing, the Veteran submitted additional evidence in support of his appeals.  Such evidence includes various private treatment records related to sinusitis, statements from the Veteran's wife and his friend regarding his sleep apnea, and January 2016 private treatment records related to his lumbar spine and knee disabilities.  The Veteran's representative explicitly declined to waive agency of original jurisdiction (AOJ) consideration for evidence submitted subsequent to the August 2015 hearing in a March 2016 submission.  However, as the Board is granting service connection for sinusitis herein, the Veteran is suffering no prejudice from the Board proceeding with a decision on this issue.

The Board's decision as to the claims for a temporary total rating convalescence from a left knee surgery performed on November 13, 2009, pursuant to 38 C.F.R.    § 4.30 (2015) as well as service connection for sinusitis are detailed below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran required convalescence from November 13, 2009 to February 1, 2010, as a result of left knee surgery performed on November 13, 2009.

2.  The Veteran currently manifests sinusitis and the weight of the competent, probative evidence indicates that such disability was at least as likely as not had its onset during service.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating for convalescence from November 13, 2009 to February 1, 2010, under 38 C.F.R  § 4.30 following left knee surgery performed on November 13, 2009, are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §4.30 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the service connection for sinusitis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the Board's decisions to grant the claim of entitlement to a temporary total rating for convalescence following a left knee surgery as well as service connection for sinusitis are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act (VCAA) and implementing regulations.  

II.  Temporary Total Rating

The Veteran contends that a temporary total rating is warranted for his recovery period following left knee surgery performed on November 13, 2009.  During a September 2015 hearing, the Veteran testified that he underwent physical therapy for approximately one and a half months following this surgery.  A November 13, 2009 orthopedic surgery operative note indicates that an arthroscopy of the left knee and partial medial meniscectomy were performed.

Applicable law provides that a total disability rating (100 percent) will be assigned for convalescence without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  In order to attain a temporary total rating, the Veteran must demonstrate that his service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 
After reviewing the totality of the record, the Board finds the preponderance of the evidence supports the assignment of a temporary total rating under 38 C.F.R.           § 4.30.  The Board has considered the Veteran's own contentions made in written statements and the post-surgical medical evidence.  Overall, such evidence demonstrates that at least one month of convalescence was required or indicate the presence of severe post-operative residuals warranting the assignment of a temporary total rating.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A review of the record includes a private treatment note that indicates that the Veteran underwent arthroscopy of the left knee and partial medial meniscectomy on November 13, 2009.  Service connection has in effect for synovitis of the left knee. 

A November 2009 statement, dated after the knee surgery, from the Veteran's private physician indicated that he would be reevaluated in three to four weeks to determine when he can return to work.  A November 2009 private treatment note indicates that the Veteran was ambulating with a cane.  A January 2010 statement from the Veteran's private orthopedist indicates that he may not return to work for one month (i.e., February 1, 2010).  There is no contrary opinion of record.

For all the foregoing reasons, the Board finds that a temporary total rating for convalescence from November 13, 2009 to February 1, 2010, following left knee surgery, is warranted.  The Board has favorably applied the benefit-of-the-doubt doctrine in awarding the temporary total rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

III.  Service Connection

The Veteran contends that his current sinusitis had its onset during service.  During an August 2015 hearing, the Veteran testified that he had been diagnosed with sinusitis soon after discharge from service and that he was treated for sinusitis during service.  A March 2009 statement from C. R., who had served with the Veteran, indicated that they had been assigned to the same stateroom in 2002, that he recalled numerous instances when the Veteran could not clear his sinuses and that he was consistently trying to clear his congestion by using a variety of medication.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service treatment records reflect an assessment of rule-out upper respiratory infection in November 1983, probable viral pharyngitis in August 1985 and 
an upper respiratory infection in February 2000.  The Veteran reported sinusitis in a March 2004 and January 2006 Reports of Medical History (RMHs).

Post-service treatment records reflect a diagnosis of sinusitis beginning in February 2009.  A September 2009 VA maxillofacial computed tomography (CT) scan revealed mild residual left maxillary mucosal thickening.

Turning to the question of whether there is an etiological relationship between the Veteran's sinusitis and service, the Board notes that the record contains four separate etiology opinions which must be considered and weighed. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  When faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board will consider each of these opinions below. 

A December 2008 VA examination report reflects the Veteran's reports of constant sinus pain, pressure and headaches and that he had been seen several times in service for sinus pain.  Following a physical examination, the examiner opined that it was not a 50/50 probability that Veteran had sinusitis while in service.  In a January 2009 addendum opinion, this VA examiner indicated that she had reviewed the Veteran's claims file and that she was unable to find any documentation in the service medical records of clinical objective findings for diagnosis of sinusitis.  The examiner again opined that it was less likely than not a 50/50 probability that the Veteran's sinusitis was caused by service.  This opinion also had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions") .

In July 2009 addendum opinion, this VA examiner again noted that there were no clinical objective findings for a diagnosis of sinusitis in the service medical records and that there were no subjective reports of a history of sinusitis.  The examiner opined that it was possible that the Veteran could have had sinusitis in service, that he was able to treat the condition without seeing a provider and that he was not having an acute episode when having physicals.  The examiner opined that it was at least as likely as not that the Veteran had a chronic sinusitis condition during service but that this condition was very mild as there was no documentation of any treatment during service.  This opinion also had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  Id.
An August 2015 opinion from Dr. E. B., the Veteran's private physician, indicated that it was at least as likely as not that his sinus condition began on active duty and noted that the Veteran had been treated for chronic sinus infections while on active duty.  The physician indicated that his opinion was based upon a review of the Veteran's service treatment records, his response to treatments performed during his service and the findings on history and physical examination.  This opinion also had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  Id.

An August 2015 opinion from Dr. B. K., the Veteran's private primary care physician, indicated that the Veteran had been diagnosed and treated for sinusitis during service.  The physician opined that it was at least as likely as not that the Veteran's sinus condition began on active duty and that his rationale was based on the opinion of Dr. E. B.  This opinion also had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  Id.

In sum, the record contains one competent opinion indicating that the Veteran's current sinusitis did not have its onset during his service and three competent opinions indicating that the Veteran's current sinusitis had its onset during service.  The Board notes that the same VA examiner had provided both a positive etiology opinion and a negative etiology opinion.  As the medical opinion evidence on the question of nexus between current sinusitis and service is at least in relative equipoise, the Board finds that such evidence, collectively, indicates that it is at least as likely as not that the Veteran's current sinusitis had its onset during his service.  The Board also finds that no further evidentiary development in this regard is necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, supra.

Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for sinusitis are met.


ORDER

A temporary total rating for convalescence from November 13, 2009 to February 1, 2010, pursuant to 38 C.F.R. § 4.30, following left knee surgery performed on November 19, 2009, is granted subject to the legal authority governing the payment of compensation benefits.

Service connection for a sinusitis is granted.


REMAND

With respect to the issues remaining on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that the Veteran was last afforded a VA orthopedic examination in July 2009 in order to determine the current nature and severity of his chronic lumbar strain as well as a VA dermatology examination in July 2009 to determine the current nature and severity of his eczema.  During his August 2015 hearing, the Veteran testified that he experienced back stiffness and spasms, that his range of motion was reduced and that his back affected his gait.  He also testified that he had developed arthritis in his back and that his eczema had spread to his groin area and hence findings were not accurate.  In addition, he testified that the July 2009 VA examiner did not actually examine his groin rash.  The Board notes that such symptoms were not found on the last examination.   In light of the Veteran's statements, the time period since the July 2009 VA examinations, and, hence, the possibility of worsening of his disabilities, the Veteran should be afforded new VA examinations to determine the current nature and severity of his service-connected chronic lumbar strain and eczema.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon, supra. In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination to determine the nature and etiology of the Veteran's claimed migraine headaches and sleep apnea are necessary to decide the claims.

With regard to the Veteran's claimed migraine headaches and obstructive sleep apnea, he has alleged that these disabilities had its onset during service.  Service treatment records reflect the Veteran's reports of a history of headaches in September 1990 but that he denied frequent or severe headaches on multiple occasions, to include in February 1986, November 1986, January 1988, March 1994, May 1995, March 1998 and February 2003.  The service treatment records were negative for complaints, treatments or diagnoses related to obstructive sleep apnea.  A July 2009 VA examination reflects an impression of sinus headaches; no etiology opinion was provided.  An August 2015 statement from C. R., who had served with the Veteran, described witnessing episodes of apnea and loud snoring with periods of not breathing while the Veteran slept during service.  An undated statement from the Veteran's wife described incidents in which she observed him snoring very loudly and that he stopped breathing.  The Veteran has not yet been afforded a VA examination to determine the etiology of his claimed migraine headaches and obstructive sleep apnea.  Therefore, on remand, such an examination with an etiology opinion should be obtained.

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his service-connected chronic lumbar strain and eczema, as well as for the claimed obstructive sleep apnea and migraine headaches.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.   After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from March 2011 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
 
2.  After completing the foregoing, and the receipt of any outstanding records, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his chronic lumbar strain.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's chronic lumbar strain.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected chronic lumbar strain is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has bowel and/or bladder impairment as a result of his chronic lumbar strain.

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner should describe the functional effects of the Veteran's chronic lumbar strain on his ability to perform the activities of daily living.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the foregoing, and the receipt of any outstanding records, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his eczema.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's eczema.  The examiner should note the percentage of the entire body and exposed areas affected by the eczema and identify the prescribed treatment(s).  He or she should specifically indicate whether such treatment included systemic therapy such as corticosteroids or other immunosuppressive drugs and the duration of such treatment for the period from February 2008 to the present. 

If the examiner determines that the Veteran experiences flare-ups or additional symptoms of his skin disability, but they are not observable at the current time, he or she should estimate the entire body and exposed areas affected of such skin disability when it is in an active phase.

All opinions expressed should be accompanied by supporting rationale.

4.  The Veteran should be afforded an appropriate VA examination to determine the etiology of his claimed migraine headaches and obstructive sleep apnea.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(A) Identify whether the Veteran currently has obstructive sleep apnea, or has had such a diagnosis at any time during the pendency of his February 2008 claim.  The examiner should specifically address the finding reflected in the August 2009 VA treatment note suggesting that a sleep study did not show obstructive sleep apnea.

(B) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed obstructive sleep apnea and/or migraine headaches had its onset during any period of service, or is otherwise related to such periods of service.

(C)  With regards to the diagnosed headaches, did it manifest to a compensable degree within one year of service discharge (i.e., June 2007)?  If so, what were the manifestations?

In offering such opinion, the examiner should consider the Veteran's statements regarding the incurrence of his disabilities.  The examiner must provide a complete rationale for all opinions and conclusions reached.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include any evidence received after the April 2011 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


